ORDER

PER CURIAM
Eagle Pines Community Services Association, Inc. (“Eagle Pines”) appeals from the trial court’s grants of summary judgment in favor of David and Yelena Reduzzi (“Reduzzis”) on the respective Motions for Summary Judgment of the Reduzzis and of Eagle Pines. Finding no error, we affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).